CMSDEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
May 7, 2008

SHO #08-003

Dear State Health Official:
In our August 17, 2007 letter to State Health Officials, we discussed our review strategy for
ensuring compliance with existing requirements under the State Children’s Health Insurance
Program (SCHIP) established under title XXI of the Social Security Act (Act) for the effective
and efficient provision of child health assistance coordinated with other sources of health
benefits coverage. In working with States to ensure compliance with statutory and regulatory
requirements in a way that is tailored to the unique circumstances of each State, we have learned
that some States were unclear about our approach. This letter addresses some of the key issues
that have arisen during those discussions.
In the August 17 letter, we discussed the need to minimize the substitution of SCHIP coverage
for private coverage (“crowd-out”) at higher income levels in accordance with existing statutory
and regulatory requirements. We discussed our review strategy for evaluating State compliance
with requirements under 2102(b)(3)(C) of the Act and with regulations at 42 C.F.R. 457.805 for
reasonable crowd-out procedures when States expand eligibility to effective family income
levels above 250 percent of the Federal poverty level (FPL) to include some strategies developed
in the course of ten years of SCHIP operation. We also set forth our concern that expansion to
higher income levels could interfere with the overall effective and efficient provision of
coverage, coordinated with other sources of health benefits coverage, to core SCHIP populations.
We indicated that we would ask States to make assurances related to this concern, based on data
concerning coverage of lower income children.
In our prior letter, we stated that we would “not expect any effect on current enrollees” from the
review strategy announced in the letter. Nevertheless, a number of States who currently provide
coverage to children above 250 percent of the FPL and are working to comply with the letter
have expressed concern about the effect on current enrollees. We reiterate that any changes
made to a State’s crowd-out procedures in response to the August 17 letter need not be applied to
prior enrollees. These children can be grandfathered into the State’s current coverage and cost
sharing levels, as long as they remain continuously enrolled in the program.
Some affected States have asked whether the crowd-out procedures described in our prior letter –
in particular, the 12-month uninsurance period and cost-sharing within one percentage point of
family income when compared to the cost of private coverage in the group market or set at the
five percent family cap–should be applied to all enrollees or only those enrollees with effective
family incomes above 250 percent of the FPL. Because our heightened concern about increased
substitution risk applies to higher income levels, such crowd-out procedures need not be applied

Page 2 – State Health Official
to enrollees with effective family incomes at or below 250 percent of the FPL. However, States
do have the option to apply these crowd-out procedures to enrollees with family incomes at or
below 250 percent of FPL as part of efforts to ensure that SCHIP coverage does not substitute for
private coverage. States do not have to use crowd out procedures when covering children at any
level of income solely with their own funds.
In our prior letter, we did not address the special circumstance of unborn children. Because of
the unique importance of timely prenatal care, we would not expect States to apply crowd-out
procedures to SCHIP coverage for unborn children.
The 12-month period of uninsurance is the standard by which States will be evaluated.
However, CMS will review alternative proposals from States, and the justifications for them.
We will also consider exceptions for categories of individual enrollees (based on particular
circumstances) if the State furnishes justifications and data demonstrating a low substitution risk.
The assurance that at least 95 percent of children in the State with family incomes below 200
percent of the FPL have coverage can be supported by data demonstrating Medicaid, SCHIP or
private coverage. This is an achievable goal and based on conversations with States, we are
convinced that a number of States have already reached this goal. We will continue to work
individually with affected States on different approaches to document this assurance, including
the use of state-specific survey data or other data sources to refine the underlying Current
Population Survey (CPS) data.
The purpose of the crowd-out procedures and assurances discussed in the August 17th letter is to
ensure compliance with existing regulatory requirements by reasonably protecting against
crowd-out and otherwise ensuring the effective and efficient operation of the SCHIP program in
serving the most vulnerable low-income populations, when coverage is extended to populations
with higher income levels. Because State programs (and 1115 demonstrations) vary widely, we
will continue to work with affected States and review requests for alternative approaches on a
case-by-case basis to ensure compliance with these existing requirements of law.
If you have any questions regarding this guidance, please contact Ms. Kathleen Farrell, Acting
Director, Family and Children’s Health Programs Group, who may be reached at
(410) 786-1236.
Sincerely,
/s/
Herb B. Kuhn
Deputy Administrator
Acting Director, Center for Medicaid and State Operations

Page 3 – State Health Official
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Barbara Edwards
NASMD Interim Director
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Debra Miller
Director for Health Policy
Council of State Governments
Christie Raniszewski Herrera
Director, Health and Human Services Task Force
American Legislative Exchange Council
Barbara Levine
Director of Policy and Programs
Association of State and Territorial Health Officials

